UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: DECEMBER 31, 2013 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . Commission File number: 0-10004 NAPCO SECURITY TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) Delaware 11-2277818 (State or other jurisdiction of (IRS Employer Identification incorporation of organization) Number) 333 Bayview Avenue Amityville, New York (Address of principal executive offices) (Zip Code) (631) 842-9400 (Registrant’s telephone number including area code) (Former name, former address and former fiscal year if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer Accelerated Filer Non-Accelerated Filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes No X Number of shares outstanding of each of the issuer’s classes of common stock, as of:February 10, 2014 COMMON STOCK, $.01 PAR VALUE PER SHARE19,408,276 NAPCO SECURITY TECHNOLOGIES, INC. AND SUBSIDIARIES Page PART I:FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited, except where noted) NAPCO SECURITY TECHNOLOGIES, INC. AND SUBSIDIARIES INDEX – DECEMBER 31, 2013 Condensed Consolidated Balance Sheets December 31, 2013 and June 30, 2013 (audited) 3 Condensed Consolidated Statements of Income for the Three Months ended December 31, 2013 and 2012 4 Condensed Consolidated Statements of Operations for the Six Months ended December 31, 2013 and 2012 5 Condensed Consolidated Statements of Cash Flows for the Six Months ended December 31, 2013 and 2012 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 22 ITEM 4. Controls and Procedures 22 PART II:OTHER INFORMATION ITEM 1A. Risk Factors 23 ITEM 6. Exhibits 23 SIGNATURE PAGE 24 2 PART I: FINANCIAL INFORMATION Item 1.Financial Statements NAPCO SECURITY TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS December 31, 2013 June 30, 2013 (unaudited) (audited) ASSETS (in thousands, except for share data) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of reserves and allowances Inventories Prepaid expenses and other current assets Income tax receivable 64 Deferred income taxes Total Current Assets Inventories - non-current Deferred income taxes Property, plant and equipment, net Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Current maturities of long term debt $ $ Accounts payable Accrued expenses Accrued salaries and wages Accrued income taxes 22 Total Current Liabilities Long-term debt, net of current maturities Accrued income taxes Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common Stock, par value $0.01 per share; 40,000,000 shares authorized; 21,038,443 and 20,796,813 shares issued; and 19,408,276 and 19,296,335 shares outstanding, respectively Additional paid-in capital Retained earnings Less: Treasury Stock, at cost (1,630,167 and 1,500,478 shares, respectively) ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 3 NAPCO SECURITY TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three months ended December 31, (In thousands, except share and per share data) Net sales $ $ Cost of sales Gross Profit Selling, general, and administrative expenses Operating Income Other expense: Interest expense, net Other, net 4 4 Income before Income Taxes Income tax expense 52 74 Net Income $ $ Net Income per share: Basic $ $ Diluted $ $ Weighted average number of shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 NAPCO SECURITY TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Six months ended December 31, (In thousands, except share and per share data) Net sales $ $ Cost of sales Gross Profit Selling, general, and administrative expenses Operating Income (Loss) ) Other expense: Interest expense, net Other, net 7 7 Income (loss) before Income Taxes ) Income tax expense (benefit) 67 ) Net Income (Loss) $ $ ) Net Income (Loss) per share: Basic $ $ ) Diluted $ $ ) Weighted average number of shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 5 NAPCO SECURITY TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six months ended December 31, (in thousands) CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Loss) $ $ ) Adjustments to reconcile net income (loss) to net cash providedby operating activities: Depreciation and amortization Provision for doubtful accounts 10 20 Change in inventory obsolescence reserve Deferred income taxes ) 71 Stock based compensation expense 7 Changes in operating assets and liabilities: Accounts receivable Inventories ) 56 Prepaid expenses and other current assets ) ) Income tax receivable 64 ) Other assets 19 Accounts payable and accrued expenses ) ) Net Cash Provided by Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property, plant, and equipment ) ) Net Cash Used in Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Principal payments on long-term debt ) ) Cash paid for purchase of treasury stock ) ) Proceeds from exercise of stock options 5 Tax benefit from stock option exercise Net Cash Used in Financing Activities ) ) Net Increase (Decrease) in Cash and Cash Equivalents ) CASH AND CASH EQUIVALENTS - Beginning CASH AND CASH EQUIVALENTS - Ending $ $ SUPPLEMENTAL CASH FLOW INFORMATION Interest paid, net $ $ Income taxes paid $
